Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objection
Claim 5 is objected to because of the following informalities:
In claim 5, the limitation of glass transmission temperature is unclear language, as it is not clear what is meant by glass transmission temperature. For purposes of examination, it is considered as glass transition temperature. Appropriate correction is needed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claims 1-3, 6, 7 and 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2017-47406, cited by Applicant) and further in view of Nagahama (US 20090003400)
         Regarding claim 1, JP’406 teaches a light emitting element (at least Fig.6) comprising:
a light emitting portion (20) mounted on a printed circuit board (230) and configured to emit light;
a light shield portion 248 spaced from the PCB and having an opening that is formed at a location corresponding to the light emitting portion and passes light emitted from the light emitting portion;
a sealing portion (bonding layer 50) positioned between the light shield portion and the PCB and configured to prevent light emitted from the light emitting portion from leaking between the light shield portion and the PCB; and
a transmission portion 242 contacting one surface of the light shield portion and configured to transmit light, the one surface facing a direction away from the light emitting portion.
JP’406 does not teach the opening has an inclined surface that is an outer circumferential surface located at one end of the opening away from the light emitting portion and widened in the direction away from the light emitting portion such that spread of light that passed through the opening is prevented.
Nagahama teaches an opening (portion 71b of 71 and the region upwards of 71b within 71 is considered as opening in Fig.7) has an inclined surface 71c ([0063]) that is an outer circumferential surface located at one end of the opening away from the light 
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an inclined outer portion for the opening as disclosed in Nagahama, in the device of JP’406 in order to achieve high luminance output emission ([0064] in Nagahama).

Regarding claim 2, JP’406 in view of Nagahama teaches a sealing layer but does not teach an adhesive portion positioned between the sealing portion and the PCB and configured to bond the sealing portion with the PCB.
          However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add an adhesive layer between the sealing layer and the PCB, in the device of JP’406 in view of Nagahama in order to robustly attach the sealing layer with the PCB.

Regarding claim 3, JP’406 in view of Nagahama teaches a light emitting element (Fig. 7 in Nagahama) , wherein the transmission portion 73 comprises a protrusion (lower linear portions of 73 is considered as protrusion) accommodated in the opening (portion 71b of 71 and the region upwards of 71b within 71 are considered as opening in Fig.6-8).

Regarding claim 6, JP’406 in view of Nagahama teaches light emitting element, wherein an inner wall of the opening of the light shield portion includes a mirror surface  
          However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the roughness of the mirror surface by routine experimentation, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to achieve the desired reflectivity.

Regarding claim 7, JP’406 in view of Nagahama teaches a light emitting element, wherein the inclined surface of the opening (71c in Nagahama) is inclined in a direction toward a center of the opening.

Regarding claim 9, JP’406 in view of Nagahama teaches a light emitting element, wherein the inclined surface of the opening (71c in Nagahama) is curved concavely in a direction away from a center of the opening.

Regarding claim 10, JP’406 in view of Nagahama teaches a light emitting element, wherein the inclined surface of the opening has a variable curvature (lower portion of 71c in Nagahama has higher curvature than the upper portion of 71c in Nagahama).



Regarding claim 13, JP’406 teaches a method of manufacturing a light emitting element, the method comprising: mounting a light emitting portion 20 (at least Fig.6) emitting light on a printed circuit board 230 (PCB);
positioning a light shield portion 248 to be spaced from the PCB, the light shield portion having an opening formed at a location corresponding to the light emitting portion and configured to pass light emitted from the light emitting portion;
positioning a sealing portion 50 between the light shield portion and the PCB, the sealing portion preventing light emitted from the light emitting portion from leaking between the light shield portion and the PCB; and positioning a transmission portion 242 transmitting light to contact one surface of the light shield portion, the one surface facing a direction away from the light emitting portion.
JP’406 does not teach the opening has an inclined surface that is an outer circumferential surface located at one end of the opening away from the light emitting 

Nagahama teaches an opening (portion 71b of 71 and the region upwards of 71b within 71 is considered as opening in Fig.7) has an inclined surface 71c ([0063]) that is an outer circumferential surface located at one end of the opening away from the light emitting portion and widened in the direction away from the light emitting portion such that spread of light that passed through the opening is prevented.
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an inclined outer portion for the opening as disclosed in Nagahama, in the device of JP’406 in order to achieve high luminance output emission ([0064]).

            Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP’406 in view of Nagahama and further in view of Li (US 20160131350)
         Regarding claim 4, JP’406 in view of Nagahama teaches the invention set forth in claim 1 above but is silent regarding the sealing portion includes an elastic material.
Li teaches walls/covering parts of LED packages as being elastic such as cover portion 106 in Fig.1.
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material as disclosed in Li, in the .
 
            Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP’406 in view of Nagahama and further in view of Okada (US 20140070411)
         Regarding claim 5, JP’406 in view of Nagahama teaches the invention set forth in claim 1 above but is silent regarding the light shield portion includes a material having a glass transition temperature that is higher than a glass transmission temperature of the transmission portion.
Okada teaches the LED package wall includes a material 85 (Fig.6) having a transition temperature that is higher than a glass transmission (see claim objection above) temperature ([0106] and wherein material 1 (that is equivalent of 81) is made of glass).
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the material as disclosed in Okada, in the device of JP’406 in view of Nagahama, in order to control the flow while shaping.

            Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP’406 in view of Nagahama and further in view of Tischler (US 20170309792)
         Regarding claim 8, JP’406 in view of Nagahama teaches the invention set forth in claim 1 above but is silent regarding the inclined surface of the opening is curved convexly (71c in Nagahama) in a direction toward a center of the opening.

           From the teachings of Tischler, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the convex curvature shape, in the device of JP’406 in view of Nagahama, in order to optimize and achieve the desired luminous efficiency and reflectivity ([0132],[0123] in Tishcler).

            Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP’406 in view of Nagahama and further in view of Ampolini (US 20160262453)
         Regarding claim 5, JP’406 in view of Nagahama teaches the invention set forth in claim 11 above but is silent regarding an aerosol generating device comprising the light emitting module 
 Ampolini teaches an aerosol with a light emitting device ([0059], [0062]).
            It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use light emitter in JP’406 in view of Nagahama in an aerosol, in order to provide illumination from the aerosol.

Other art
US 20100084673, US 20080116473 and US 10193294

               				Contact Information


/Fatima N Farokhrooz/
Examiner, Art Unit 2875